Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 3/6/2020, 8/28/2020 & 2/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 objected to because of the following informalities:  The term “piston” is used throughout the claim, however, the term introduced in claim 1 is “magnetic piston”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  
The term “shaft” is used, however, the term introduced in claim 6 is “linear shaft”.  Appropriate correction is required.
The term “piston” is used, however, the term introduced in claim 1 is “magnetic piston”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  the term “indicator assembly” is used, however, the term was introduced in the claim as “rotatable indicator assembly”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  the term “indicator assembly” is used throughout the claim, however, the term was introduced in claim 9 as “rotatable indicator assembly”.  Appropriate correction is required
Drawings
Figures 1, 2A & 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 2, [0007], fifth line, the term “shaft 140” should be either “rotating magnet 140” or “shaft 145”. Appropriate correction is required.
On page 7, [0039], first and second lines, the term “piston 335” is used, but unclear if referring to piston 320 or the magnetic portion of piston 320, which has been labeled 335, in figure 3. Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, “AAPA,” (Moruzzi, US 20200284674 A1) in view of Bierbaum et al. (EP 1214915 A1), herein referred to as “Bierbaum.”
Regarding Claim 1, AAPA discloses: A differential pressure sensor, comprising: a tube (Fig. 1, #105; [0004]); a magnetic piston slidably disposed in the tube (Fig. 1, #120 & [0004] disclose that a magnetic piston (120) moves/slides in the tube (105)); a rotatable base, having a respective center of rotation (Fig. 1, #140; [0006]); and wherein the rotatable base is positioned adjacent to the tube (Fig. 1, #120, #105; [0006]). AAPA is silent on: a first magnet disposed in the base; and a second magnet disposed in the base, wherein the first and second magnets are symmetrically oriented, and offset from one another, about the center of rotation of the base, such that each of the first and second magnets magnetically couples to the magnetic piston.
Bierbaum teaches: a first magnet disposed in the base (Fig. 8a, #36 & [0043] disclose magnet (36) mounted to a rotational base); and a second magnet disposed in the base (Fig. 8a, #37 & [0043] disclose magnet (37) mounted to a rotational base), wherein the first and second magnets are symmetrically oriented, and offset from one another, about the center of rotation of the base (Fig. 8a, #35, #36, #37; [0043] discloses magnets that are symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another), such that each of the first and second magnets magnetically couples to the magnetic piston  (Fig. 8a, #35, #36, #37, #38;  [0043] discloses first magnet (36), second magnet (37) coupling to a magnetic item (38); [0022] discloses that assembly can execute longitudinal movement (e.g. magnetic piston in a tube)).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of AAPA with Bierbaum to configure the magnets in a way to improve the accuracy of the magnetic coupling transmission of the rotary movements on one side to the translational movement on the other side (see Bierbaum Reference [0022]). 	
Regarding Claim 2, AAPA in view of Bierbaum discloses The differential pressure sensor of clam 1 and wherein the first and second magnets as discussed above.  AAPA further discloses wherein the piston moves along a linear portion of the tube between predetermined first and second positions (Fig. 1, #105, #120, #125, #130; [0004] discloses a piston (120) allowed to move linearly in tube (105) between an internal stop (130) and to the maximum compression of the spring (125)), and are magnetically coupled to the piston as the piston moves between the first and second positions (Fig. 1, #120, #140; [0006] discloses a rotatable magnet (140) that magnetically couples with a piston; [0007] discloses that piston and the rotatable magnet move together due to the magnetic coupling). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, AAPA in view of Bierbaum discloses The differential pressure sensor of clam 1 as discussed above. Bierbaum further discloses: wherein: the first magnet is disposed in a first quadrant of the rotatable base (Fig. 8a, #35, #36 & [0043] discloses magnet (36) mounted to a rotational base (35), symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B); and the second magnet is disposed in a second quadrant of the rotatable base (Fig. 8a, #35, #37 & [0043] discloses magnet (37) mounted to a rotational base (35), symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B), wherein the first and second quadrants are diagonally arranged with respect to one another about the center of rotation of the rotatable base (Fig. 8a, #35, #36, #37 & [0043] discloses magnets (36 & 37) mounted to a rotational base (35), symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, AAPA in view of Bierbaum discloses The differential pressure sensor of clam 1 as discussed above. Bierbaum further discloses: wherein: the first magnet has a first polarity direction (Fig. 8a, #36 & [0043] discloses magnet (36) has a north pole and south pole); and the second magnet has a second polarity direction (Fig. 8a, #37 & [0043] discloses magnet (37) has a north pole and south pole), wherein the first and second magnets are arranged such that the first and second polarity directions are parallel to one another (Fig. 8a, #36, #37; [0043] Reference discloses magnet (36) and  (37) “are arranged, which are aligned in opposite directions, so that the south pole of the magnet 36 and the north pole of the magnet 37 point in the same direction.”) The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 4 as discussed above. Bierbaum further discloses: wherein the first and second magnets are of a same magnetic strength (Fig. 8a, #36, #37. Reference does not explicitly disclose that the magnets are the same strength. However, based on the depicted magnets being the same size, shape, etc., one of ordinary skill in the art would recognize that the implication is that the magnets are identical unless otherwise noted). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 1 as discussed above. AAPA further discloses: further comprising: a linear shaft disposed in line with the center of rotation of the rotatable base (Fig. 1, #140, #145; [0006] discloses a shaft (145) attached through the center of a rotatable base (140)). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 7, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 6 as discussed above. AAPA further discloses: wherein: the rotatable base is positioned adjacent to the tube such that the shaft is perpendicular to a direction of travel of the piston (Fig. 1, #105, #120, #140, #145; [0006] discloses a shaft (145) attached through the center of a rotatable base (140), and the rotatable/shaft combination adjacent to the tube (105) so that the shaft (145) is perpendicular to the tube (105), and therefore is perpendicular to the travel of the piston (120), which travels in the tube (105)). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 8, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 6 as discussed above. AAPA further discloses: further comprising a pointer coupled to the linear shaft (Fig. 1, #150, #145; [0006] discloses a pointer (150) attached to shaft (145)). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
 Regarding Claim 9, AAPA discloses: A differential pressure sensor, comprising: a cylindrical tube (Fig. 1, #105; [0004] discloses that the tube (105) is cylindrical); a magnetic piston slidably disposed in the cylindrical tube (Fig. 1, #120; [0004] discloses that a magnetic piston (120) moves/slides in the cylindrical tube (105)); and a rotatable indicator assembly, positioned adjacent to the cylindrical tube (Fig. 1, #105, #140, #145, #150; [0006] discloses a shaft (145) attached through the center of a rotatable base (140), and the rotatable/shaft combination adjacent to the tube (105). A pointer (150) attached to shaft (145)). AAPA is silent on comprising: a first magnet having a first polarity direction; and a second magnet having a second polarity direction, wherein the first and second magnets are symmetrically disposed, and offset from one another, about a center of rotation of the indicator assembly such that the first and second polarity directions are parallel to one another, and wherein the indicator assembly is positioned adjacent to the cylindrical tube such that the first and second magnets are magnetically coupled to the magnetic piston.
Bierbaum teaches: comprising: a first magnet having a first polarity direction (Fig. 8a, #36 & [0043] discloses magnet (36) has a north pole and south pole); and a second magnet having a second polarity direction (Fig. 8a, #37 & [0043] discloses magnet (37) has a north pole and south pole), wherein the first and second magnets are symmetrically disposed, and offset from one another, about a center of rotation of the indicator assembly such that the first and second polarity directions are parallel to one another (Fig. 8a, #35, #36, #37; [0043] discloses magnets that are symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; [0043] also discloses magnet (36) and  (37) “are arranged, which are aligned in opposite directions, so that the south pole of the magnet 36 and the north pole of the magnet 37 point in the same direction.”), and wherein the indicator assembly is positioned adjacent to the cylindrical tube such that the first and second magnets are magnetically coupled to the magnetic piston (Fig. 8a, #35, #36, #37, #38; [0043] discloses first magnet (36), second magnet (37) coupling to a magnetic item (38); [0022] discloses that assembly can execute longitudinal movement (e.g. magnetic piston in a tube)).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of AAPA with Bierbaum to configure the magnets in a way to improve the accuracy of the magnetic coupling transmission of the rotary movements on one side to the translational movement on the other side (see Bierbaum Reference [0022]).
Regarding Claim 10, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 9 as discussed above. AAPA in view of Bierman further discloses: wherein the magnetic piston moves along a linear portion of the cylindrical tube between predetermined first and second positions (AAPA Reference: Fig. 1, #105, #120, #125, #130; [0004] discloses a piston (120) allowed to move linearly in a cylindrical tube (105) between an internal stop (130) and to the maximum compression of the spring (125)), and wherein the first and second magnets are magnetically coupled to the magnetic piston as the magnetic piston moves between the first and second positions (Bierbaum Reference: Fig. 8a, #35, #36, #37, #38; [0043] discloses first magnet (36), second magnet (37) coupling to a magnetic item (38); [0022] discloses that assembly can execute longitudinal movement (e.g. magnetic piston in a tube)). The reasons and motivation for combining are the same as recited in the rejection of claim 9 above.
Regarding Claim 11, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 9 as discussed above. Bierman further discloses: wherein: the first magnet is disposed in a first quadrant of the indicator assembly (Fig. 8a, #36; [0043] discloses magnet (36) mounted to a rotational base, symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B); and the second magnet is disposed in a second quadrant of the indicator assembly (Fig. 8a, #37; [0043] discloses magnet (37) mounted to a rotational base, symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B), wherein the first and second quadrants are diagonally arranged with respect to one another (Fig. 8a, #36, #37; [0043] discloses magnets (36) & (37) mounted to a rotational base, symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B). The reasons and motivation for combining are the same as recited in the rejection of claim 9 above.
Regarding Claim 12, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 9 as discussed above. Bierman further discloses: wherein the first and second magnets are of a same magnetic strength (Fig. 8a, #36, #37. Reference does not explicitly disclose that the magnets are the same strength. However, based on the depicted magnets being the same size, shape, etc., one of ordinary skill in the art would recognize that the implication is that the magnets are identical unless otherwise noted). The reasons and motivation for combining are the same as recited in the rejection of claim 9 above.
Regarding Claim 13, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 9 as discussed above. AAPA further discloses: wherein the indicator assembly further comprises: a linear shaft disposed in line with the center of rotation of the indicator assembly (Fig. 1, #140, #145; [0006] discloses a shaft (145) attached through the center of a rotatable base (140)). The reasons and motivation for combining are the same as recited in the rejection of claim 9 above.
Regarding Claim 14, AAPA in view of Bierbaum discloses The differential pressure sensor of claim 13 as discussed above. AAPA further discloses: wherein the indicator assembly further comprises: a pointer coupled to the linear shaft (Fig. 1, #150, #145; [0006] discloses a pointer (150) attached to shaft (145)). The reasons and motivation for combining are the same as recited in the rejection of claim 9 above.
Regarding Claim 15, AAPA discloses: An apparatus for indicating movement of a magnetic component, comprising: a base (Fig. 1, #140, [0006] discloses a rotatable base (140) as part of an indicating/measuring assembly). AAPA is silent on a first magnet, having a first polarity direction, positioned in the base; and a second magnet, having a second polarity direction, positioned in the base, wherein the first and second magnets are positioned in the base such that the first and second polarity directions are parallel to one another, and wherein the first and second magnets are symmetrically disposed, and offset, from one another about a center of rotation of the base.
Bierbaum teaches: a first magnet, having a first polarity direction, positioned in the base  (Fig. 8a, #35, #36; [0043] discloses magnet (36) has a north pole and south pole, and is attached to a rotatable base (35)); and a second magnet, having a second polarity direction, positioned in the base (Fig. 8a, #35, #37; [0043] Reference discloses magnet (37) has a north pole and south pole, and is attached to a rotatable base (35)), wherein the first and second magnets are positioned in the base such that the first and second polarity directions are parallel to one another (Fig. 8a, #35, #36, #37; [0043] Reference discloses magnet (36) & (37) “are arranged, which are aligned in the rotatable base (35) in opposite directions, so that the south pole of the magnet (36) and the north pole of the magnet (37) point in the same direction.”), and wherein the first and second magnets are symmetrically disposed, and offset, from one another about a center of rotation of the base (Fig. 8a, #35, #36, #37 & [0043] disclose magnets that are symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of AAPA with Bierbaum to configure the magnets in a way to improve the accuracy of the magnetic coupling transmission of the rotary movements on one side to the translational movement on the other side (see Bierbaum Reference [0022]).
Regarding Claim 16, AAPA in view of Bierbaum discloses The apparatus of claim 15 as discussed above. AAPA in view of Bierman further discloses: wherein the magnetic component moves along a linear path between predetermined first and second positions (AAPA Reference: Fig. 1, #105, #120, #125, #130; [0004] discloses a magnetic piston (120) allowed to move linearly in tube (105) between an internal stop (130) and to the maximum compression of the spring (125)), and wherein the base is positioned such that the first and second magnets (Bierbaum Reference: Fig. 8a, #35, #36, #37, #38;  [0043] discloses first magnet (36), second magnet (37) coupling to a magnetic item (38); [0022] discloses that assembly can execute longitudinal movement (e.g. magnetic piston in a tube)), are magnetically coupled to the magnetic component as the magnetic component moves between the first and second positions (AAPA Reference: Fig. 1, #120, #140; [0006] discloses a rotatable magnet (140) that magnetically couples with a piston; [0007] discloses that piston and the rotatable magnet move together due to the magnetic coupling). The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.
Regarding Claim 17, AAPA in view of Bierbaum discloses The apparatus of claim 15 as discussed above. Bierman further discloses: wherein: the first magnet is disposed in a first quadrant of the base (Fig. 8a, #35, #36 & [0043] discloses magnet (36) mounted to a base (35), symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B); and the second magnet is disposed in a second quadrant of the base (and the second magnet is disposed in a second quadrant of the base (Fig. 8a, #35, #37 & [0043] discloses magnet (37) mounted to a base (35), symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B), wherein the first and second quadrants are diagonally arranged with respect to one another (Fig. 8a, #35, #36, #37 & [0043] discloses magnets (36 & 37) mounted to a base (35), symmetrically oriented about the axis, and offset (i.e. equal and opposite) from one another; locating magnets in different orientation is obvious if the operation of the device stays the same.  See MPEP 2144.04-VI.B). The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.
Regarding Claim 18, AAPA in view of Bierbaum discloses The apparatus of claim 15 as discussed above. Bierman further discloses: wherein the first and second magnets are of a same magnetic strength (Reference does not explicitly disclose that the magnets are the same strength. However, based on the depicted magnets being the same size, shape, etc., one of ordinary skill in the art would recognize that the implication is that the magnets are identical unless otherwise noted). The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863